ORDER
PER CURIAM.
David L. Murry (“Defendant”) appeals from the judgment entered following his jury conviction for statutory rape in the second degree, Section 566.034 and statutory rape in the first degree, Section 566.032. Defendant contends the trial *86court plainly erred in allowing the State to introduce evidence of other crimes and bad acts. We find the trial court committed no plain error.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 80.25(b).